Citation Nr: 0507204	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-03 392A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected left wrist disability manifested by the 
residuals of a ganglionectomy.  

2.  Whether new and material evidence to reopen the claim of 
service connection for a left arm disability, to include 
carpal tunnel syndrome, inflammatory arthropathy of the wrist 
and a left shoulder degenerative joint disease, has been 
received.

3.  Entitlement to service connection for the claimed 
residuals of cold weather injuries.  






REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from February 1953 to 
December 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO. 

Service connection for a left arm and shoulder disorder was 
denied by a previous final rating decision in May 1980.  See 
38 C.F.R. § 1103.  Finally decided rating decisions can only 
be reopened with the submission of new and material evidence.  
See 38 C.F.R. § 3.156.  

Regardless of the action taken by the RO, the Board is 
legally bound to decide the threshold issue of whether the 
evidence is new and material before addressing the merits of 
a claim.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 
U.S.C. §§ 5108, 7104(b)).  

In an April 2004 rating decision, the RO denied the veteran's 
claims of service connection for a back disorder, a post-
traumatic stress disorder and tinnitus.  As these matters 
have not been certified to be on appeal, they are referred 
back to the RO for appropriate action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran has not been property advised of the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) as they 
apply to all of the specific issues on appeal.  The RO must 
send complete VCAA notice to the veteran that includes 
information regarding the his and VA's respective 
responsibilities as to obtaining and furnishing relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran was afforded personal hearings at the RO in April 
2002 and September 2003.  In April 2002, January 2003 and 
April 2003, the veteran requested a hearing before a Veterans 
Law Judge (VLJ) at the RO.  The RO should undertake to 
clarify this request.  If the veteran still wishes to have 
another hearing, the RO should take appropriate action to 
meet this request.  

The RO also should schedule a VA examination to assess the 
severity of the service-connected left wrist disability.  All 
symptoms and manifestations must be reported in detail.  All 
related disability of the left arm also should be identified 
by the examiner.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  See also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003); See Quartuccio, supra.  
The RO must also send the veteran a letter 
outlining the relevant provisions of VCAA 
along with Quartuccio information with 
respect to the issues on appeal.  

2.  The RO should take appropriate steps 
in order clarify whether the veteran is 
satisfied with the previous RO hearings 
or whether he would like another hearing 
to include on before a VLJ, as previously 
requested.  Based on the veteran's 
response, the RO should take appropriate 
action.  

3.  A VA examination should be scheduled 
to determine the current severity of the 
service-connected left wrist disability 
and the nature of any related left arm 
disability.  All symptoms and 
manifestations must be reported in 
detail.  All other disability of the left 
arm including the wrist and shoulder 
should be identified.  

With respect to range of motion, the VA 
examiner should comment upon whether 
functional loss due to pain and weakness 
causes additional disability beyond that 
reflected on range of motion 
measurements.  The examiner should also 
discuss findings with respect to weakened 
movement, excess fatigability and 
incoordination.  The claims folder should 
be made available to the examiner for 
review before the examination, and the 
examiner should describe the records upon 
he or she relied.  A rationale for all 
conclusions must be provided.  

4.  The RO should inform the veteran that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2004).  

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Then, following completion of any 
indicated development, the RO should 
undertake to review the veteran's claims 
for increase.  If indicated, the veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




